Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 15, 2016

The Court of Appeals hereby passes the following order:

A16A0725. DON ROBERT FAIRCLOTH v. THE STATE.

      In 1999, Don Faircloth pled guilty to possession of cocaine. In October 2015,
he filed a motion for an out-of-time appeal, which the trial court denied the following
month. Faircloth has filed a direct appeal from this ruling.
      “It is well established that any issue that was raised and resolved in an earlier
appeal is the law of the case and is binding on this Court, and that the law of the case
doctrine is not confined to civil cases, but applies also to rulings made by appellate
courts in criminal cases.” Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438)
(2011) (citations and punctuation omitted). In 2014, we affirmed the denial of a prior
motion for an out-of-time appeal Faircloth filed in the same underlying case. See
Faircloth v. State, 325 Ga. App. 551 (754 SE2d 133) (2014). We are precluded from
revisiting an issue that has already been decided.             See Ross, supra at 328.
Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             01/15/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.